Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/18/22, with respect to 35 U.S.C
102(a)(2) rejection of claim 18 have been fully considered and are persuasive. The 35
U.S.C 102(a)(2) of claim 18 has been withdrawn.
Applicant's arguments filed 07/18/22 have been fully considered but they are not
persuasive. The applicant argument regarding the 35 U.S.C 103 rejection over Raksha
et al is not persuasive. The first magnetic-field-generating device inherently provides a
first magnetic field vector component. Rotating magnetic cylinder of Raksha
concomitantly moving the substrate and first magnetic-field-generating device in vicinity
of the static second magnetic-field-generating device. Furthermore, the magnetic
platelet of the coating is subjected to time varying magnetic field (rotating magnetic
cylinder) therefore bi-axially oriented. Raksha clearly teaches magnetic elements in
rotating cylinder (see figure 2). Furthermore, the rejection is based on combination of
Raksha’s embodiments and rolling effect and brightness of Raksha’s image are based
on one embodiment and mono axially, orientation of magnetic platelets.
A telephone call was made to Floyd Canfield on 08/04/22, and 08/05/22 for discussion but was not successful.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712